                                                                                        USDC SDNY

THE SELTZER LAW GROUP P.C.                                                              DOCUMENT
                                                                                        ELECTRONICALLY FILED
                                                                                        DOC #: _________________
                                                                                                       2/6/2020
                                                                                        DATE FILED: ______________
                                                                 January 31, 2020
   VIA ECF

   Hon. Valerie E. Caproni                                 Application GRANTED. Plaintiff shall file the
   United States District Judge                            certificate of service upon defendant Khanna
   United States District Court                            by February 20, 2020.
   Southern District of New York
   40 Foley Square
                                                           SO ORDERED.
   New York, New York 10007

          Re:     Tarr vs. ACTO Technologies, Inc., et al.        Date: 2/6/2020
                  Case No.:19-CV-07703

   Your Honor:

           We represent the plaintiff in this matter. Please accept this correspondence as plaintiff’s
   update as to the status of international service of the summons and complaint. Service pursuant to
   the Hague Convention has been completed with respect to all defendants. Certificates of service
   for the corporate defendant and individual defendant Kapil Kalra have been electronically filed.
   We have been informed that Hague Convention service has likewise been performed on individual
   defendant Parth Khanna on January 10, 2020. We were informed that Ontario’s Central Authority
   for the Hague Service Convention was mailing the certificate of service on January 28, 2020.
   Accordingly, plaintiff does not request an extension of time to perform service. Rather, plaintiff
   respectfully requests that the Court afford until February 20, 2020 to file the certificate of service
   upon defendant Khanna, in view of the inherent delays involved in receiving the certificate by
   international mail from a governmental institution.

          We thank the Court for its indulgence and consideration of this matter.

                                                         Respectfully submitted,

                                                                 /s/

                                                         Steven Seltzer




        125 MAIDEN LANE, SUITE 507, NEW YORK, NY 10038 | MAIN: 646-863-1909 | FAX: 646-863-1877
